 1   MATTHEW D. METZGER (SBN 240437)
 2   mmetzger@belvederelegal.com
     BELVEDERE LEGAL PC
 3   1777 Borel Place, Suite 314
     San Mateo, CA 94402
 4   Telephone:    (415) 513-5980
     Facsimile:    (415) 513-5985
 5

 6   Attorneys for Debtor

 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                             OAKLAND DIVISION
10

11   In re                                                   Case No. 19-41221 CN 11
12   AUSTIN, DARREN DWAYNE                                   Chapter 11
13   AUSTIN, GANICE MORGAN
                                                             Date:
14                Debtor(s).                                 Time:
                                                             Place: Courtroom 215
15                                                                  1300 Clay Street
     SSN: XXX-XX-0479                                               Oakland, CA 94612
     SSN: XXX-XX-0935                                        Judge: Hon. Charles Novack
16

17

18

19

20
                               DECLARATION OF KEVIN HESLIN
21                                    IN SUPPORT OF
                    APPLICATION TO EMPLOY KEVIN HESLIN AS LOAN BROKER
22

23
     I, Kevin Heslin, declare as follows:
24
             1.        I am a professional real estate broker and commercial loan officer and owner of
25
     Church Capital Corporation. I make this declaration in support of the Debtors’ Application to
26

27
                                                         1
28   Case No. 19-41221 CN 11; In re Austin
     Heslin Declaration
Case: 19-41221        Doc# 17-1      Filed: 06/11/19    Entered: 06/11/19 23:18:27        Page 1 of
                                                 12
 1   Employ Kevin Heslin as Loan Broker. I have personal knowledge of the matters stated herein and if

 2   called as a witness, I could and would competently testify to the following.

 3                                           Services to Be Rendered

 4           2.       I have been retained – subject to Court approval – by the above-captioned Debtors to

 5   negotiate and secure – subject to Court approval – a post-petition loan to cure arrears on the senior

 6   lien and refinance all junior liens on the real property of the Debtors’ bankruptcy estate commonly

 7   known as 958 Larkspur Rd., Oakland, CA 94610, APN 011-0890-004-00 (the “Subject Property”).

 8           3.       My company, Church Capital Corporation, will serve as the originating broker on the

 9   transaction and will receive a three percent (3%) commission and expense reimbursement on the
10   transaction.
11           4.       My BRE license number is 01269615.
12           5.       The BRE license number of Church Capital Corporation is 01964703.
13           6.       At present, my license is under “Restricted” status, but Church Capital Corporation’s
14   license is not restricted.
15           7.       The restrictions on my individual BRE license will not have any effect on my ability
16   to close the proposed loan transaction.
17           8.       A true and correct copy of my resume is attached hereto as Exhibit A.
18           9.       A true and correct copy of the letter of intent that Church Capital Corporation sent to
19   the Debtor is attached hereto as Exhibit B.

20           10.      A true and correct copy of proposed Mortgage Loan Disclosure Statement (the “HUD

21   Statement”) is attached hereto as Exhibit C.

22           11.      The only contingencies on the loan are: 1) court approval; 2) the loan will be in

23   second position; 3) the fair market value of the Subject Property contains the requisite loan-to-value

24   (“LTV”) ratio.

25           12.      Towards that end, we will need to conduct an appraisal of the property to confirm the

26   LTV ratio, before I can finalize the funding and the loan documents.

27

28
                                                         1
     Case No. 19-41221 CN 11; In re Austin
     Heslin Declaration
Case: 19-41221        Doc# 17-1      Filed: 06/11/19    Entered: 06/11/19 23:18:27         Page 2 of
                                                 12
 1           13.     Due to the fact that the appraisal fee is only three-hundred ninety five dollars

 2   ($395.00), I intend to have Church Capital Corporation to hire said appraiser and receive

 3   reimbursement for said expense through escrow.

 4           14.     Alternatively, if the Office of the United States Trustee (the “UST”) or the Court

 5   object to the loan broker bearing the $395 appraisal cost and receiving reimbursement through

 6   escrow, I am informed that the Debtor can and will separately apply to employ the appraiser.

 7           15.     The name and contact information for said appraiser is as follows:
                                               Sailesh Krishna
 8                                          Blue Print Appraisals
                                               7206 Nancy Pl,
 9                                           Newark, CA 94560
10           16.     I agree to and understand that my compensation is subject to the approval of the
11   Bankruptcy Court, and specifically to the Northern District’s Guidelines for Compensation and
12   Expense Reimbursement of Professional and Trustees, located at the following location within the
13   Court’s website:
14            http://www.canb.uscourts.gov/procedure/guidelines-compensation-and-expense-
15                                  reimbursement-professional-and-trustees
16           17.     I also understand that the Court does not approve of dual agency.
17           18.     I confirm herein that will represent only the Debtors’ side of any loan transaction.
18           19.     The funding of the proposed loan will be through an individual named Elisa Maxwell
19   Rosenthal.

20           20.     Although I met the Debtor pre-petition to discuss the terms of the loan, I am not owed

21   any money.

22           21.     Neither Church Capital Corporation nor I are creditors of the chapter 11 estate.

23                                           Compensation Arrangement

24           22.     The proposed loan agreement provides that my commission will be three percent (3%)

25   of the funded loan amount, plus expense reimbursement, as identified in Exhibit C.

26           23.     The compensation structure is reasonable, standard, and in accordance with

27   commercial lending practice

28
                                                         2
     Case No. 19-41221 CN 11; In re Austin
     Heslin Declaration
Case: 19-41221       Doc# 17-1       Filed: 06/11/19    Entered: 06/11/19 23:18:27         Page 3 of
                                                 12
 1                                       Other Professional Relationships

 2           24.     I have been a real estate broker and commercial loan officer for over 10 years

 3           25.     Accordingly, I have developed many business relationships, though I do not have any

 4   present connection, material or otherwise, to the Debtor’s estate or the Debtor’s creditors.

 5           26.     I am not a creditor of the Debtor’s estate.

 6           27.     I am not owed anything for services rendered on behalf of the Debtor’s estate.

 7           28.     Neither I nor Church Capital Corporation has lent any monies to the Debtor.

 8           29.     To the best of my knowledge, information, and belief, I do not represent or hold any

 9   interest that is adverse to the Debtors or to the bankruptcy estate with respect to the matters on which
10   I am to be employed.
11           30.     Based on my experience and expertise in the real estate industry, I am well qualified
12   to represent the Debtor in connection with the matters set forth herein and as such my retention is in
13   the Debtors’ best interests, the best interests of the bankruptcy estate, and the Debtors’ creditors.
14           31.     Other than what I already have disclosed above, to the best of my knowledge and
15   belief, I have no connection with the Debtor, creditors, any other party in interest, their respective
16   attorneys and accountants, the United States trustee, or any other person employed in the office of
17   the United States Trustee.
18           I declare under penalty of perjury under the laws of the United States of America that the
19   foregoing is true and correct, and that this declaration was executed on June 11, 2019, at Oakland,

20   California.

21                                                                 /s/ Kevin Heslin      .
                                                                       Kevin Heslin
22

23

24

25

26

27

28
                                                         3
     Case No. 19-41221 CN 11; In re Austin
     Heslin Declaration
Case: 19-41221       Doc# 17-1       Filed: 06/11/19    Entered: 06/11/19 23:18:27           Page 4 of
                                                 12
                      EXHIBIT A




Case: 19-41221   Doc# 17-1   Filed: 06/11/19   Entered: 06/11/19 23:18:27   Page 5 of
                                         12
                  Kevin Heslin
   8654 International Blvd Oakland CA 94621
                                   510-798-9464
                               kevinheslin@hotmail.com

   Real Estate/Loan Officer Work History:
   Broker-Owner
   Church Capital Corporation
   East Bay Realty and Lending
   2002-Present
   Oakland California
   Responsible for Loan Origination and all aspects of loan process from application
   through close. Originated all forms of loans including Sub prime, Alt A, and Hard
   Money. Responsible for all aspects of real estate sales process including; Listings, Buyer
   Transactions, Disclosures. Property Management Duties included; marketing rental
   property, showing rental property, screening applicants, employment verification,
   pre/post tenancy inspection, coordinated major and minor repair work with
   handymen, collected rent payments and successfully completed eviction.

   Loan Officer
   Access Banc Mortgage 2000-2002
   San Jose CA
   Responsible for Loan Origination and all aspects of loan process from application
   through close. Originated all forms of loans including Sub prime, Alt A, and Hard
   Money.

   Loan Officer
   Coast Capital Corporation 1998-2000
   Palo Alto
   Responsible for Loan Origination and all aspects of loan process from application
   through close. Originated all forms of loans including Sub prime, Alt A, and Hard
   Money.

   Education

   Northwestern California University School of Law
   2008-2012
   Juris Doctor
   Successfully completed 4 year Juris Doctor program and successfully passed the
   First Year Law Student Examination administered by the California Bar
   Association.

   San Jose State University
   1992-1997
   Bachelor of Science: Political Science;
   SuccessfullyCompleted four years of study and received a B.S. in Political Science.
   Dean’s Scholar; 3.8 G.P.A.



Case: 19-41221     Doc# 17-1      Filed: 06/11/19    Entered: 06/11/19 23:18:27        Page 6 of
                                              12
                      EXHIBIT B




Case: 19-41221   Doc# 17-1   Filed: 06/11/19   Entered: 06/11/19 23:18:27   Page 7 of
                                         12
Case: 19-41221   Doc# 17-1   Filed: 06/11/19   Entered: 06/11/19 23:18:27   Page 8 of
                                         12
                      EXHIBIT C




Case: 19-41221   Doc# 17-1   Filed: 06/11/19   Entered: 06/11/19 23:18:27   Page 9 of
                                         12
                                                                                                                                             Page 1 of3
   State of California
   Department of Real Estate

   Mortgage Loan Disclosure Statement(Traditional)
   RE 882(Rev. 10/10)
    BORROWER'S NAME{S)
    Ganice Morgan & Darren D. Austin
    REAL PROPERTY COLLATERAL;THE INTENDED SECURITY FOR THIS PROPOSED LOAN WILL BE A DEED OF TRUST OR MORTGAGE ON {STREET ADDRESS OR LEGAL DESCRIPTION)
    958 Larkspur Drive, Oakland, CA 94610
    THIS MORTGAGE LOAN DISCLOSURE STATEMENT IS BEING PROVIDED BY THE FOLLOWING CALIFORNIA REAL ESTATE BROKER ACTING AS A MORTGAGE BROKER

    Church Capital Corporation
    INTENDED LENDER TO WHOM YOUR LOAN APPLICATION WILL BE DELIVERED (IF KNOWN)                                                        UnkjlOWn
    Ellse Maxwell Rosenthal
    ❖ For any federally related mortgage loans, HUD/RESPA laws require that a Good Faith Estimate(GFE) be provided. A RE 882
      Mortgage Loan Disclosure Statement(MLDS)is required by California law and must also be provided.
    ❖ The information provided below reflects estimates of the charges you are likely to incur at the settlement of your loan. The fees,
      commissions, costs and expenses listed are estimates; the actual charges may be more or less. Your transaction may not involve
        a charge for every item listed and any additional items charged will be listed.
    Item                                                                         i Paid to Others                                 Paid to Broker


    Mortgage Broker Commission/Fee                                                                                                $12000
    Lender's Loan Origination Fee
    Lender's Loan Discount Fee

    Appraisal Fee
    Credit Report
    Lender's Inspection Fee
    Tax Service Fee

    Processing Fee
    Underwriting Fee
    Wire Transfer Fee

    Items Required bv Lender to he Pnirl in Advance.

    Interest for                 days at $ 66.66                   _ per day     $
    Hazard Insurance Premiums                                                    $0.00
    County Property Taxes                                                        $0.00
    Mortgage Insurance Premiums                                                  $0.00
    VA Funding Fee/FHA MIP/PMI                                                   $0,00



    Hazard Insurance:               months at $_                      _/mo. $0.00
    Co. Property Taxes:             months at $_                      _/mo. $0.00
    Mortgage Insurance:             months at $                       _/mo. $0.00
                                                                                 $0.00

    Settlement or Closing/Escrow Fee
    Document Preparation Fee
    Notary Fee
    Title Insurance

    Other:(CLTA 110.9-06)
    Government Recording and Transfer Chnrpes

    Recording Fees
    City/County Tax/Stamps
    Other:


    Pest Inspection                                                              J
    Credit Life, and/or Disabilty Insurance (See Note below)*                    $
    Subtotals oflnitlal Fees, Commissions, Costs and Expenses                    $2745                                            $14385
    Total of Initial Fees, Commissions, Costs and Expenses                                              $17,130

   Yield Spread Premium, Service Release Premium or Other Rebate Received from t.ender $
   Yield Spread Premium, Service Release Premium or Other Rebate Credited to Borrower $
   Total Amount of Compensation Retained hv Broker                                            $
   * Note: The purchase of Credit Life and/or Disability Insurance is NOT required as a condition of making this proposed loan.
Case: 19-41221                Doc# 17-1                Filed: 06/11/19                   Entered: 06/11/19 23:18:27                                 Page 10
                                                                  of 12
                                          ADDITIONAL REQUIRED CALIFORNIA DISCLOSURES L
    Proposed Loan Amount                                                                                                               $ 400,000

    Initial Commissions, Fees, Costs, and Expenses Summarized on Page I                                      $117,130
    Down Payment or Loan Payoffs/Creditors (List):                                                           $
    Pateico                                                                                                  $200,000
                                                                                                             $200,
                                                                                                             $40,000
                                                                                                             $1,728
    City of Oakland
    Subtotal of All Deductions                                                                               $254,358
                                                                                                                         $548.00
    Estimated Cash at Closing d To You dl That Von Must Pay
                                                     GENERAL INFORMATION ABOUT LOAN
    PROPOSED INTEREST RATE:                      Proposed Monthly Loan Payments: $ 2,500                          Principal & Interest(P&l)
    ^2                             o/„           If the loan is a variable interest rate loan, the payment will vary. See loan documents for details.
    Zl FIXED RATE □ INITIAL VARIABLE RATE        Total Number of Installments:
                                                 Loan Term:                 Years 36
                                                         BALLOON PAYMENT INFORMATION
    IS THIS LOAN SUBJECT TO A BALLOON PAYMENT?          DUE DATE OF FINAL BALLOON PAYMENT (ESTIMATED MONTH/DAYA'EAR)   I AMOUNT OF BALLOON PAYMI
    Zl Yes n No
    IF YES. THE FOLLOWING PARAGRAPH APPLIES;

    NOTICE TO BORROWER: IF YOU DO NOT HAVE THE FUNDS TO PAY THE BALLOON PAYMENT WHEN IT COMES
    DUE, YOU MAY HAVE TO OBTAIN A NEW LOAN AGAINST YOUR PROPERTY TO MAKE THE BALLOON PAYMENT.
    IN THAT CASE, YOU iMAY AGAIN HAVE TO PAY COMMISSIONS, FEES, AND EXPENSES FOR THE ARRANGING OF
    THE NEW LOAN. IN ADDITION, IF YOU ARE UNABLE TO MAKE THE MONTHLY PAYMENTS OR THE BALLOON
    PAYMENT, YOU MAY LOSE THE PROPERTY AND ALL OF YOUR EQUITY THROUGH FORECLOSURE. KEEP THIS
    IN MIND IN DECIDING UPON THE AMOUNT AND TERMS OF THIS LOAN.

                                                              PREPAYMENT INFORMATION
    PREPAYMENT PENALTY?      # OF YEARS THAT PREPAYMENT PENALTY IS IN EFFECT     MAXIMUM DOLLAR AMOUNT OF PENALTY

    □ Yes Zl No
    IS THERE A PREPAYMENT PENALTY FOR PAYING IN EXCESS OF 20% OF THE ORIGINAL OR UNPAID LOAN BALANCE?

    n Yes Zl No If Yes, see loan documents for details.
                                                                TAXES AND INSURANCE
    IMPOUND ACCOUNT?          IMPOUND ACCOUNT WILL INCLUDE

    □ Yes 0 No                County Property Taxes Mortgage Insurance              Hazard Insurance      Flood Insurance Other:
    APPROXIMATE AMOUNT
    THAT WILL BE COLLECTED
                              n Yes □ No            n Yes □ No                      □ Yes D No            D Yes □ No      □ Yes D No
    MONTHLY




    IF NO. PLAN FOR THESE    BORROWER MUST PLAN FOR PAYMENTS OF THE FOLLOWING ITEMS
    PAYMENTS ACCORDINGLY
                         County Property Taxes Mortgage Insurance Hazard Insurance Flood Insurance Other:
                         n Yes D No             n Yes D No              D Yes D No         D Yes D No        D Yes D No
    Note: In a purchase transaction, county property taxes are calculated based on the sales price of the property and may require
    the payment of an additional (supplemental) tax bill issued by the county tax authority. The payment of county property taxes
    (including supplemental bills) may be paid by your lender if an Impound/escrow account has been established.
    If an impound/escrow account has not been established, the payment of all tax bills including any and all supplemental tax bills
    xvlll be the responsibility of the borrower(s).
                                                                      OTHER LIENS
    LIENS CURRENTLY ON THIS PROPERTY FOR WHICH THE BORROWER IS OBLIGATED


                              Lienholder's Name                                                  Amount Owing                              Priorily
    Pateico Bank

    Citv of Oakland
    Lakeshore Homes Association
    LIST LIENS THAT WILL REMAIN OR ARE ANTICIPATED TO REMAIN ON THIS PROPERTY AFTER THE PROPOSED LOAN FOR WHICH YOU ARE APPLYING IS MADE OR ARRANGED
    (INCLUDING THE PROPOSED LOAN FOR WHICH YOU ARE APPLYING):

                              Lienholder's Name                                                  Amount Owing                              Priority
    Pateico Bank                                                                 790,000
    This loan                                                                    250,000


    NOTICE TO BORROWER: BE SURE THAT YOU STATE THE AMOUNT OF ALL LIENS AS ACCURATELY
    AS POSSIBLE. IF YOU CONTRACT WITH THE BROKER TO ARRANGE THIS LOAN, BUT IT CANNOT BE
    ARRANGED BECAUSE YOU DID NOT STATE THESE LIENS CORRECTLY, YOU MAY BE LIABLE TO PAY
    COiMMISSIONS, COSTS, FEES, AND EXPENSES EVEN THOUGH YOU DO NOT OBTAIN THE LOAN.




Case: 19-41221                Doc# 17-1                 Filed: 06/11/19                   Entered: 06/11/19 23:18:27                                   Page 11
                                                                   of 12
                                                             ARTICLE 7 COMPLIANCE
    If this proposed loan is secured by a first deed of trust In a principal amount of less than $30,000 or secured by a junior lien in a
    principal amount of less than $20,000, the undersigned broker certifies that the loan will be made in compliance with Article 7 of
    Chapter 3 of the Real Estate Law.
    WILL THIS LOAN BE MADE WHOLLY OR IN PART FROM BROKER CONTROLLED FUNDS AS DEFINED IN SECTION 10241(J) OF THE BUSINESS AND PROFESSIONS CODE?

     □ May □ Will IZ Will Not
     Note: If the broker indicates in the above statement that the loan "may" be made out of broker-controlled funds, the broker must
     inform the borrower prior to the close of escrow if the funds to be received by the borrower are in fact broker-controlled funds.
                                                                    STATED INCOME
    IS rniS LOAN BASED ON LIMOED OR NO DOCUMENrATION OF YOUR INCOME ANDIOR ASSETS?


     □ Yes Z! No          If Yes, be aware that this loan may have a higher interest rate or more points or fees than other products
                          requiring documentation.
                                    NOTICE TO BORROWER; THIS IS NOT A LOAN COMMITMENT
     Do not sign ims statement until you have read and understood all of the information in it. All parts of this form must be completed
     before you sign it. Borrower hereby acknowledges the receipt ofa copy of this statement.
                                                                                BROKER'S REPRESENTATIVE                            LICENSE ID NUMBER




     Church Capital Corporation

     8654 Internationai Blvd. Oakland, CA 94621
                                                                                OR SIGNATURE OF REPRESENTATIVE




     Department of Real Estate license Information telephone number: 877-373-4542, or check license status at www.dre.ca.gov

     NMLS - http://mortgage.natlonwldellcenslngsystem.org/about/pages/nmlsconsumeraccess.aspx

     The Real Estate Broker negotiating the loan shall retain on file for a period of three years a true and correct copy of this
     disclosure signed and dated by the borrower(s).
    THE RE 885 MORTGAGE LOAN DISCLOSURE STATEMENT, NON-TRADITIONAL MORTGAGE MUST BE USED
    FOR NON-TRADITIONAL MORTGAGE LOANS OF RESIDENTIAL PROPERTY (1-4 UNITS).
    Non-Tradltlonal Mortgage Loans are loan products that allow the borrower to defer payments of principal or interest. If any of
    the payments are not full principal and interest payments, then it is considered a Non-Traditional Mortgage Loan.




Case: 19-41221                Doc# 17-1                Filed: 06/11/19                    Entered: 06/11/19 23:18:27                                   Page 12
                                                                  of 12
